                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                        8:18CR270

        vs.
                                                                           ORDER
JACK EUGENE KNIGHT,

                       Defendant.


        This matter is before the court on Defendant's MOTION TO ENLARGE TIME FOR
CONSIDERATION OF PRETRIAL MOTIONS [18]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 52-day extension. Pretrial Motions shall
be filed by December 7, 2018.


        IT IS ORDERED:
        1.     Defendant's MOTION TO ENLARGE TIME FOR CONSIDERATION OF
PRETRIAL MOTIONS [18] is granted.           Pretrial motions shall be filed on or before December 7,
2018.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between October 16, 2018, and December 7, 2018, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 17th day of October, 2018.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
